Citation Nr: 1201369	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.

2.  Entitlement to service connection for status post avulsion tip injury of the left thumb with post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's October 2008 substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) he requested a hearing before a Decision Review Officer (DRO) at the RO and also a member of the Board at the RO.

In a May 2009 letter, the Veteran was informed that he was scheduled for a hearing before a DRO at the RO in July 2009.  Thereafter, in July 2009, the Veteran's representative submitted his requested to reschedule the DRO hearing.  In an October 2009 letter, the Veteran was informed that his hearing had been rescheduled for November 2009.  The Veteran failed to show for this hearing.

In a March 2010 letter, the Veteran was informed that he was scheduled for a hearing before a member of the Board at the RO in April 2010.  He failed to appear.  
Thus, the Board finds that his requests for hearings will be considered withdrawn. 38 C.F.R. § 20.704(d) (2011). 
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished. 

2.  Complaints of left knee pain were first noted more than 30 years after discharge from service and were initially noted in medical treatment records as contemporaneous to a post-service motor vehicle accident.  Arthritis was first noted years post-service. 

3.  Complaints of a left thumb disorder were first noted more than 30 years after discharge from service and were noted in medical treatment records as contemporaneous to a post-service motor vehicle accident.  Arthritis was first noted years post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left knee are not met. Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for status post avulsion tip injury of the left thumb with post-traumatic arthritis are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2006 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claims for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the October 2006 pre-rating letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The January 2007 RO rating decision reflects the initial adjudication of the claims for service connection on appeal.  Hence, the October 2006 letter-which meets all of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
In addition, the January 2007 rating decision advised the Veteran that his service treatment records (STRs) could not be obtained.  Thereafter, in May 2008 and July 2008 letters, the Veteran and his representative were advised that the RO has not received his complete STRs, that the National Personnel Records Center and/or the VA Records Management Center were unable to locate his service treatment records and if he has them in his possession to submit them to the RO.  In the alternative, he was advised that if did not have them, but knew where they were, to inform the RO of their location and they would request them.  No response was received from the Veteran or his representative.  After issuance of the above letters, the RO readjudicated each issue on appeal in a September 2008 statement of the case (SOC) and thereafter in a November 2009 supplemental SOC (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of any required VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records, private medical records and the reports of August 2005 VA examinations.    Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, his sister, and a fellow service member, on his behalf.

As noted above, it appears that the Veteran's service treatment records (STRs) for his active military service are unavailable.  The Board wishes to make it clear that it understands that the Court has held that, in cases where records once in the hands of the Government are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

As noted above, the Veteran's STRs are unavailable. In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare, 1 Vet. App. at 367.  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 . Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498  .

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) . 

Service treatment records consist of the Veteran's March 1969 induction examination that showed a scar below the left knee that was three inches long.

Post service medical records consist of an October 2003 private hospital record reflecting that the Veteran was diagnosed with scrapes and abrasions, left knee contusion after being involved in a motor vehicle accident with entrapment.  The hospital record notes that the Veteran reported a prior surgery on his thumb.  X-ray of his left knee revealed an impression of early spurring and subcortical sclerosis at the quadriceps attachment on the patella, which may represent chronic tendon disease.  Otherwise normal appearing left knee. 

An October 2003 medical record from Orthopaedic Center of Volusia reflects that the Veteran was seen for complaints of bilateral knee pain and numbness.  The Veteran reported that he was involved in a motor vehicle accident and injured his bilateral knees and that his legs were "pinned under the dash of the truck."  He had immediate pain in his bilateral knees.  Past history noted that the Veteran denied pain, injury, treatment or conditions relating to the left or the right knee prior to the injury/accident.  In the patient information form, the Veteran indicated that his chief complaint was his knees, the date of onset was October 2003 and he checked "no" when asked if he ever had a similar condition before this.  Later that same month x-rays were taken and the impression included internal derangement of the left knee joint and bilateral contusions of the lower legs.

In a November 2003 medical record from Orthopaedic Center of Volusia, it was noted that the Veteran had an MRI of the knee joint which revealed bony bruising and fluid accumulation, but no evidence of meniscal or ligamentous disruption.  

A March 2005 VA preventive health record reflects that the Veteran was a new patient.

A March 2005 VA primary care record notes that this was the Veteran's initial visit.  His complaints included arthritis and pain in the left knee.  The assessment included bilateral arthritis of the knees.  

A March 2005 VA physical therapy notes reflects that the Veteran reported left knee pain since October 2003.  

An April 2005 VA health care for homeless Veterans initial contact record reflects that the Veteran would file for service connection compensation for injury he received in the Navy to his left hand.  It was noted on a contact form that when asked if the Veteran served in the theatre of operations for the Vietnam War he responded "no".  

A May 2005 VA medical record reflects that the Veteran was diagnosed with degenerative joint disease, bilateral knees.  

An August 2005 orthopedic examination report from Bohica Orthopedics that was performed in conjunction with the Veteran's claim for non service-connected VA pension reflects that the Veteran related a history of sustaining a worker's compensation truck accident in which he sustained a distal tip avulsion injury to his left thumb and a left knee injury.  At the time of the motor vehicle accident in October 2003, the Veteran's left thumb was treated with a split thickness skin graft and his left knee was treated with conservative management.  At the present time, he does not have active orthopedic follow-up care for his injuries.  The clinical impression was status post avulsion tip injury left thumb, status post split thickness skin graft with resultant post traumatic osteoarthritis and loss of range of motion interphalangeal joint and traumatic chondromalacia patella left knee.  

An August 2005 VA general medical examination report reflects that the Veteran last worked in October 2003 and that while he was working he had an accident where he was pinned in a truck.  The examiner stated that the Veteran's accident and his disability had begun well after his service time.  With the truck accident, although he received no evidence of fractures or serious injuries, he has had marked decrease as far as his ability to walk because of left leg pain and bilateral ankle pain.  

An August 2005 VA mental disorders examination report reflects that the Veteran indicated that he was in an accident while working as a truck driver post-service and injured both of his ankles and his left knee and since that time had trouble walking.  

A September 2005 VA medical record notes that the Veteran stated since a truck accident in October 2003 he has had left knee pain.  

A May 2006 Social Security Administration (SSA) disability determination record reflects that the Veteran was granted benefits for a primary diagnosis of status post derangement of the left knee and a secondary diagnosis of osteoarthrosis and allied disorders.  

In an August 2008 letter, a fellow service member stated that he saw the Veteran in the winter of 1969 with injuries to his left knee and left thumb in Norfolk, Virginia.  

In an August 2008 letter, the Veteran's sister stated that the Veteran returned from Vietnam with injuries; like his left knee and left thumb.  

February 2009 and August 2009 VA medical records show that the Veteran has a diagnosis of osteoarthritis.  

In this case, the Board finds that based on a thorough review of the record, the preponderance of the evidence is against each of the claims for service connection on appeal.

Initially, the Board notes that the record shows the Veteran was not found to have complaints of left knee or left thumb symptoms for more than 30 years after his separation from active service.  In this regard, the Board notes that there are no post-service medical records showing complaints regarding the left knee or the left thumb until October 2003, contemporaneous with a post-service motor vehicle accident.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  A March 2005 VA primary care record first notes that the Veteran was diagnosed with arthritis of the knees and an August 2005 VA examination reflects that the Veteran was first diagnosed with post-traumatic arthritis of the tip of the left thumb, each diagnosis of arthritis is more than 30 years after the Veteran's active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.

Significantly, moreover, the record is replete with evidence that the Veteran has a left knee disability and left thumb disability related to a post-service motor vehicle accident.  In this regard, the Board notes that none of the medical records show that the Veteran related his left knee or left thumb symptoms to his military service, in fact, the medical records show that the Veteran complained of left knee and left thumb symptoms that he related to his post-service motor vehicle accident.  An August 2005 orthopedic examination report from Bohica Orthopedics that was performed in conjunction with the Veteran's claim for non service-connected VA pension reflects that the Veteran related a history of sustaining a worker's compensation truck accident in which he sustained a distal tip avulsion injury to his left thumb and a left knee injury.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56   (1996).  It was not until the Veteran submitted a claim for service connection for a left knee and a left thumb disability in September 2006 that the Veteran related these disorders to his military service.  Such evidence is a relevant factor for weighing the probative value and reliability of the Veteran's statement.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25  (1991) (noting that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).

The Veteran is competent to report the symptoms he experienced in service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, in this case, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints of left knee or left thumb problems until more than 30 years after service.  Id.  Moreover, it is considered more likely implausible that an individual with these reported symptoms would wait for over 30 years to seek treatment if symptomatic as alleged.  Most significantly, as noted above, when seeking post-service medical treatment for each of the disabilities on appeal, the Veteran did not relate the onset of his symptoms to service, but rather in relation to an October 2003 post-service motor vehicle accident.  Hence, the Board is unable to find that the Veteran's report of chronic left knee and left thumb symptoms in and since service are credible.  The Veteran's contentions are not consistent with the evidentiary record.

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training and experience necessary to render a competent medical opinion as to the nature and etiology of either of the disabilities claimed on appeal and such disabilities are medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). 

The Board also notes that the Veteran's sister and his fellow service member are competent to report their observations as to the nature and onset of the Veteran's complaints of knee and thumb problems.  However, the Board finds their statements in this instance unreliable and consequently not credible, as there is significant conflicting evidence of record (including the Veteran's own statements regarding the date of onset of injuries to the knee and thumb) to refute their conclusionary statements.  In this regard, in a single-judge Memorandum Decision issued by the U.S. Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusionary statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  Hence, in this case, the lay assertions of the Veteran, his sister, and fellow service member have no probative value as they are outweighed by the extensive medical evidence of record showing complaints of left knee and left thumb problems contemporaneous to an October 2003 post-service motor vehicle accident.   

Under these circumstances, the Board concludes that the claims for service connection for arthritis of the left knee and for status post avulsion tip injury of the left thumb with post-traumatic arthritis must, each, be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for arthritis of the left knee is denied.

Service connection for status post avulsion tip injury of the left thumb with post-traumatic arthritis is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


